DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 1/13/2022 is acknowledged.
Claims 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II-IV, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/13/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casse et al. (US 2016/0181868).
In regards to claim 1, Casse discloses of an array antenna comprising: a first rectifying antenna (for example 120A-1 in Fig 3B, 120A in Fig 5); and a second 
In regards to claim 2, Casse discloses of the array antenna according to claim 1, wherein the first rectifying antenna (100A-1 in Fig 3B, 120A in Fig 5) and the second rectifying antenna (100A-2, 120B in Fig 5) are arranged on a predetermined plane (for example see Figs 3B, 5).  
In regards to claim 3, Casse discloses of the array antenna according to claim 1, further comprising: a third rectifying antenna (for example 120A-3 in Fig 3B, 120C in Fig 5) that differs from the first rectifying antenna (120A-1, 120A) and the second rectifying antenna (120A-2, 120B) in shape (for example see Figs 3B and 5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Casse et al. (US 2016/0181868).
In regards to claims 4 and 5, Casse discloses of the array antenna according to claim 3 as found within the explanation above.
Casse does not explicitly disclose of the array antenna further comprising: a fourth rectifying antenna that differs from the first rectifying antenna, the 
However, Casse does disclose of not limiting the disclosure to the particular embodiments shown and described, one having ordinary skill would readily recognize the addition of additional rectifying antennas to be consistent with the principles of the disclosure for varying the resonance of the antennas for resonating and receiving energy from different RF frequencies (for example see Paragraphs 0023, 0029-0030 and 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have additional fourth and fifth rectifying antennas in the array antenna with different shapes than the other three antennas for improving the RF characteristic of the antenna array by differing the inductance of each antenna such that they resonate and collect energy from different RF frequencies.

Allowable Subject Matter
Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 6, the prior art does not disclose of the array antenna according to claim 1, wherein the array antenna is divided into a first unit array and a second unit array, each of the first rectifying antenna and the second rectifying antenna includes a pair of rods, the first rectifying antenna and the second rectifying antenna are disposed in each of the first unit array and the second unit array, in the first unit array, the pair of rods are arranged along a predetermined direction, and in the second unit array, the pair of rods are arranged along a direction perpendicular to the predetermined direction, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 7-13 are also objected to as being dependent on claim 6.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON CRAWFORD/Primary Examiner, Art Unit 2844